


EMPLOYMENT AND NON-SOLICITATION AGREEMENT


     THIS EMPLOYMENT AND NON-SOLICITATION AGREEMENT (“Agreement”), dated as of
December 31, 2012, is by and between DELTA APPAREL, INC., a Georgia corporation
(“Company”), and, Steven E. Cochran, a Georgia resident (“Executive”).


     WHEREAS, Executive and the Company want to enter into a written agreement
providing for the terms of Executive's employment by the Company, such agreement
to replace and supersede that certain Employment and Non-Solicitation Agreement
between Executive and the Company dated December 31, 2009 (“Prior Agreement”).


     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:


     1. Employment. Executive agrees to continue Executive's employment with the
Company, and the Company agrees to employ Executive, on the terms and conditions
set forth in this Agreement. This Agreement shall replace and supersede the
Prior Agreement, the term of which shall end upon the signing of this Agreement.
Executive agrees during the term of this Agreement to devote substantially all
of his business time, efforts, skills and abilities to the performance of his
duties to the Company and to the furtherance of the Company's business.


          Executive's initial job title will be President of Delta Activewear
and his duties will be those as are designated by the Chairman and Chief
Executive Officer of the Company.


     2. Compensation.


          (a) Base Salary. During the term of Executive's employment with the
Company pursuant to this Agreement, the Company shall pay to Executive as
compensation for his services an annual base salary of not less than $335,000.00
(“Base Salary”). Executive's Base Salary will be payable in arrears in
accordance with the Company's normal payroll procedures and will be reviewed
annually and subject to upward adjustment at the discretion of the Chairman and
Chief Executive Officer which may require the approval of the Compensation
Committee of the Company's Board of Directors.


          (b) Incentive Bonus. During the term of Executive's employment with
the Company pursuant to this Agreement, Executive shall be entitled to
participate in the Company's Short-Term Incentive Compensation Plan as in effect
from time to time. Any cash compensation payable under this paragraph shall be
referred to as “Incentive Compensation” in this Agreement.


          (c) Executive Fringe Benefits. During the term of Executive's
employment with the Company pursuant to this Agreement, Executive shall be
entitled to receive such executive fringe benefits as are provided to the
executives in comparable positions under any of the Company's plans and/or
programs in effect from time to time for which Executive is eligible to
participate and to receive such other benefits as are customarily available to
executives of the Company, including, without limitation, vacations and life,
medical and disability insurance.


          (d) Tax Withholding. The Company shall have the right to deduct from
any compensation payable to Executive under this Agreement social security
(FICA) taxes and all federal, state, municipal, foreign or other taxes or
charges as may now be in effect or that may hereafter be enacted or required.


          (e) Expense Reimbursements. The Company shall pay or reimburse
Executive for all reasonable business expenses incurred or paid by Executive in
the course of performing his duties hereunder, including, but not limited to,
reasonable travel expenses for Executive. Such reimbursements will be made no
later than the last day of the year immediately following the year in which
Executive incurs the reimbursable expense. The amount of reimbursable expenses
incurred in one taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year. No right to reimbursement is subject to
liquidation or exchange for other benefits.As a condition to such payment or
reimbursement, however, Executive shall maintain and provide to the Company
reasonable documentation and receipts for such expenses.


     3. Term. Unless sooner terminated pursuant to Section 4 of this Agreement,
and subject to the provisions of Section 5 and 6 hereof, the term of this
Agreement (the “Term”) shall commence as of the date hereof and shall continue
until December 31, 2015.


     4. Termination. Notwithstanding the provisions of Section 3 hereof, but
subject to the provisions of Section 5 hereof, Executive's employment under this
Agreement shall terminate as follows:






--------------------------------------------------------------------------------




          (a) Death. Executive's employment shall terminate upon the death of
Executive; provided, however, that the Company shall continue to pay (in
accordance with its normal payroll procedures) the Base Salary to Executive's
estate for a period of six (6) months after the date of Executive's death if
Executive is employed by the Company on date of his death.


          (b) Termination for Cause. The Company may terminate Executive's
employment at any time for “Cause” (as hereinafter defined) by delivering a
written termination notice to Executive. For purposes of this Agreement, “Cause”
shall mean any of the following:


     (i) fraud; (ii) embezzlement; (iii) Executive's commission of a felony;
(iv) the willful or continued failure or refusal by Executive to perform and
discharge Executive's duties, responsibilities and obligations under this
Agreement; (v) any act of moral turpitude or willful misconduct by Executive
intended to result in personal enrichment of Executive at the expense of the
Company, or any of its affiliates or which has a material adverse impact on the
business or reputation of the Company or any of its affiliates (such
determination to be made by the President or Chief Executive Officer in his or
her reasonable judgment); (vi) gross negligence or intentional misconduct
resulting in damage to the property, reputation or business of the Company;
(vii) the ineligibility of Executive to perform Executive's duties because of a
ruling, directive or other action by any agency of the United States or any
state of the United States having regulatory authority over the Company; or
(viii) Executive's failure to correct or cure any material breach of or default
under this Agreement within ten (10) days after receiving written notice of such
breach or default from the Company.


          (c) Termination Without Cause. The Company may terminate Executive's
employment at any time for any or no reason by delivering a written termination
notice to Executive.


          (d) Termination by Executive. Executive may terminate his employment
at any time by delivering sixty (60) days prior written notice to the Company;
provided, however, that the terms, conditions and benefits specified in
Section 5 hereof shall apply or be payable to Executive only if such termination
occurs as a result of a material breach by the Company of any provision of this
Agreement which breach is not cured within ten (10) days after the Chief
Executive Officer of the Company receives from Executive a written notice
detailing such breach.


          (e) Termination Following Disability. In the event Executive becomes
“disabled” (as defined below), the Company may terminate Executive's employment
by delivering a written termination notice to Executive. Notwithstanding the
foregoing, Executive shall continue to receive his full Base Salary and benefits
to which he is entitled under this Agreement for a period of six (6) months
after the effective date of such termination. For purposes of this section, the
Executive shall be considered disabled if the Executive (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three (3) months under the Company's disability
insurance policy and/or salary continuation policy as in effect on the date of
such disability.


          (f) Payments. Subject to any limitations under Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), and related Treasury
Regulations, following any expiration or termination of this Agreement or
Executive's employment hereunder, and in addition to (but not in duplication of)
any amounts owed pursuant to Section 5 and 6 hereof, the Company shall pay to
Executive all amounts earned by Executive hereunder prior to the date of such
expiration or termination.


          (g) Non-Disparagement. Executive agrees that during and following the
termination of his employment he will not publicly (or in a manner he reasonably
should have expected to be made public) disparage or otherwise make negative
comments regarding the Company, its employees or its affiliates, provided,
however, that the foregoing shall in no way restrict the Executive from in good
faith reporting any concerns that he may have to (i) any authority within the
Company designated to receive complaints or concerns from employees, including,
without limitation, the Company's Board of Directors or a committee thereof, or
(ii) any regulator or other governmental authority with supervisory
responsibility for the Company (including, without limitation, the Securities
and Exchange Commission) or the Company's independent auditors.


     5. Certain Termination Benefits. In the event that:


     (i) the provisions of Section 6 do not apply;


     (ii) either the Company terminates Executive's employment without Cause
pursuant to Section 4(c) or Executive terminates his employment pursuant to
Section 4(d) as a result of an uncured material breach by the Company of any
provision of this Agreement; and






--------------------------------------------------------------------------------




     (iii) the Executive executes and delivers the release contemplated in
Section (e) below,and any revocation period therein expires, on or before the
30th day after the date of Executive's termination from employment,


     then in such case the Company will provide Executive the benefits described
in subsection (a) below and, if and to the extent that Executive is eligible to
participate in such plans, subsections (b) through (c) below.


          (a) Base Salary and Incentive Compensation. The Company shall pay to
Executive (i) his Base Salary (as in effect as of the date of his termination)
and (ii) Incentive Compensation (in an aggregate amount equal to the applicable
portion of the cash Incentive Compensation received by the Executive for the
most recent fiscal year prior to his termination) as follows:
 
 
 
 
 
 
 
Years of
 
 
 
 
 
 
Service with
 
Base
 
 
 
Payout
The Company
 
Salary
 
Incentive Compensation
 
Period
Less than one
 
3 months
 
25% of the Short Term Incentive Plan award for the most recent full fiscal year
prior to termination
 
3 months
 
 
 
 
 
 
 
One but less than two
 
6 months
 
50% of the Short Term Incentive Plan award for the most recent full fiscal year
prior to termination
 
6 months
 
 
 
 
 
 
 
Two but less than three
 
9 months
 
75% of the Short Term Incentive Plan award for the most recent full fiscal year
prior to termination
 
9 months
 
 
 
 
 
 
 
Three or More
 
12 months
 
100% of the Short Term Incentive Plan award for the most recent full fiscal year
prior to termination
 
12 months

To the extent permitted under Code Section 409A, the sum of applicable Base
Salary and Incentive Compensation shall be divided into equal monthly payments
and paid to the Executive over the applicable Payout Period shown in the table
above, depending on the Executive's years of service at the time of termination.


          (b) Life and Group Disability Insurance. If and to the extent that the
Company's plans in effect from time to time permit such coverage and to the
extent permitted under Code Section 409A, the Company shall continue to provide
Executive with group life and disability insurance coverage for applicable
Payout Period described above in (a) following termination at coverage levels
and rates equal to those applicable to Executive immediately prior to such
termination or, if different, as provided to other executive level employees
during such applicable period.


          (c) Medical Insurance. Upon termination of employment, the Executive
shall be entitled to all COBRA continuation benefits available under the
Company's group health plans to similarly situated employees. To the extent
permitted under Code Section 409A, during the applicable Payout Period, the
Company shall provide such COBRA continuation benefits to the Executive at the
active employee rates similarly situated employees must pay for such benefits.
Upon the expiration of such Payout Period, the Executive will be responsible for
paying the full COBRA premiums for the remaining COBRA continuation period.


          (d) Offset. To the extent permitted by COBRA and the Health Insurance
Portability and Accountability Act of 1996, as amended (“HIPAA”), any fringe
benefits received by Executive in connection with any other employment accepted
by Executive that are reasonably comparable, even if not necessarily as
beneficial to Executive, to the fringe benefits then being provided by the
Company pursuant to paragraphs (b) and (c) of this Section 5, shall be deemed to
be the equivalent of such benefits, and shall terminate the Company's
responsibility to continue providing the fringe benefits package, taken as a
whole, then being provided by the Company pursuant to paragraphs (b) and (c) of
this Section 5. The Company agrees that if Executive's employment with the
Company is terminated, Executive shall have no duty to mitigate damages.


          (e) General Release. Acceptance by Executive of any amounts pursuant
to this Section 5 shall constitute a full and complete release by Executive of
any and all claims Executive may have against the Company, its officers,
directors, employees or affiliates or its affiliates' officers, directors, or
employees, including, but not limited to, claims he might have relating to
Executive's employment with the Company and cessation thereof; provided,
however, that there may properly be excluded from the scope of such general
release the following:


     (i) claims that Executive may have against the Company for reimbursement of
ordinary and necessary business expenses incurred by him during the course of
his employment;






--------------------------------------------------------------------------------




     (ii) claims that may be made by the Executive for payment of Base Salary,
bonuses, fringe benefits, stock upon vesting of incentive stock awards, stock
upon exercise of stock options properly due to him, or other amounts or benefits
due to him under this Agreement;


     (iii) claims respecting any matters for which the Executive is entitled to
be indemnified under the Company's Articles of Incorporation or By-laws or
applicable law, respecting third party claims asserted or third party litigation
pending or threatened against the Executive; and
 
     (iv) any claims prohibited by applicable law from being included in the
release.


A condition to Executive's receipt of any amounts pursuant to this Section 5
shall be Executive's execution and delivery of a general release as described
above,and the expiration of any revocation period therein, on or before the 30th
day after the date of Executive's termination from employment. In exchange for
such release, the Company shall, if Executive's employment is terminated without
Cause, provide a release to Executive, but only with respect to claims against
Executive that Executive identifies in writing to the Company at the time of
such termination.


     6. Effect of Change of Control.


          (a) If within one (1) year following a “Change of Control” (as
hereinafter defined), Executive terminates his employment with the Company for
“Good Reason” (as hereinafter defined) or the Company terminates Executive's
employment for any reason other than Cause, death or disability (as defined in
Section 4(e)), the Company shall pay to Executive in a lump sum within thirty
(30) days following Executive's termination of employment: (i) an amount equal
to one times the Executive's Base Salary as of the date of termination; and
(ii) an amount equal to the cash Incentive Compensation received by the
Executive for the most recent fiscal year prior to his termination. In addition,
the Company shall provide the Executive with out-placement assistance. In
addition, to the extent permitted under the terms of the various plans, the
Company shall continue to provide the Executive with coverage under the
Company's various welfare and benefit plans, including retirement and group
healthcare, dental and life in which Executive participates at the time of
termination, for the period equal to twelve (12) months from the date of
termination at coverage levels and rates substantially equal to those applicable
to Executive immediately prior to such termination. A condition to Executive's
receipt of any amounts pursuant to this Section 6(a) shall be Executive's
execution and delivery of a general release as described in Section 5(e)
above,and the expiration of any revocation period therein, on or before the 30th
day after the date of Executive's termination from employment.


          (b) “Change of Control” means, with respect to the Executive, a
“change in ownership,” a “change in effective control,” or a “change in the
ownership of substantial assets” of a corporation as described in Treasury
Regulations Section 1.409A-3(g)(5) (which events are collectively referred to
herein as “Change of Control events”) after the date of this Agreement. To
constitute a Change of Control with respect to the Executive, the Change of
Control event must relate to a change in control of Delta Apparel, Inc.


     (i) A “change in ownership” of a corporation occurs on the date that any
one person, or more than one person acting as a group, acquires ownership of
stock of the corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation. However, if any one person, or more than
one person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in ownership of the corporation (or to cause a change in the
effective control of the corporation (within the meaning of paragraph
(ii) below)).


     (ii) Notwithstanding that a corporation has not undergone a change in
ownership under paragraph (i) above, a “change in effective control” of a
corporation occurs on the date that either:


          (A) Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
corporation possessing 35 percent or more of the total voting power of the stock
of such corporation; or


          (B) A majority of members of the corporation's board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation's board of
directors prior to the date of the appointment or election.


          For purposes of this paragraph (ii), the term corporation refers
solely to the relevant corporation identified in the opening paragraph of this
Section 6(b) for which no other corporation is a majority shareholder.




--------------------------------------------------------------------------------






          (c) “Good Reason” shall mean any of the following actions taken by the
Company without the Executive's written consent after a Change of Control:


     (i) the assignment to the Executive by the Company of duties inconsistent
with, or the reduction of the powers and functions associated with, the
Executive's position, duties, responsibilities and status with the Company
immediately prior to a Change of Control or Potential Change of Control (as
defined below), or an adverse change in Executive's titles or offices as in
effect immediately prior to a Change of Control or Potential Change of Control,
or any removal of the Executive from or any failure to re-elect Executive to any
of such positions, except in connection with the termination of her employment
for disability (as provided in Section 4(e)) or Cause or as a result of
Executive's death, except to the extent that a change in duties relates to the
elimination of responsibilities attendant to the Company or its parent company,
as applicable, no longer being a publicly traded company;


     (ii) a reduction by the Company in the Executive's Base Salary as in effect
on the date of a Change of Control or Potential Change of Control, or as the
same may be increased from time to time during the term of this Agreement;


     (iii) the Company shall require the Executive to be based anywhere other
than at or within a 25-mile radius of the Company's principal executive offices
or the location where the Executive is based on the date of a Change of Control
or Potential Change of Control, or if Executive agrees to such relocation, the
Company fails to reimburse the Executive for moving and all other expenses
reasonably incurred in connection with such move;
 
     (iv) a significant increase in Executive's required travel on behalf of the
Company;


     (v) the Company shall fail to continue in effect any Company-sponsored plan
or benefit that is in effect on the date of a Change of Control or Potential
Change of Control (other than the Incentive Stock Award Plan or the Company's
stock option plan) and pursuant to which Executive has received awards or
benefits and that provides (A) incentive or bonus compensation, (B) fringe
benefits such as vacation, medical benefits, life insurance and accident
insurance, (C) reimbursement for reasonable expenses incurred by the Executive
in connection with the performance of duties with the Company, or (D) retirement
benefits such as a Internal Revenue Code Section 401(k) plan, except to the
extent that such plans taken as a whole are replaced with substantially
comparable plans;


     (vi) any material breach by the Company of any provision of this Agreement
which is not cured within ten (10) days of the Company's receipt from Executive
of notice thereof; and


     (vii) any failure by the Company to obtain the assumption of this Agreement
by any successor or assign of the Company effected in accordance with the
provisions of Section 13.


          (d) “Potential Change of Control” shall mean the date as of which
(i) the Company enters into an agreement the consummation of which, or the
approval by shareholders of which, would constitute a Change of Control;
(ii) proxies for the election of directors of the Board of Directors of the
Company are solicited by anyone other than the Company which solicitation, if
successful, would result in a Change of Control; (iii) any person (including,
but not limited to, any individual, partnership, joint venture, corporation,
association or trust) publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change of Control; or
(iv) any other event occurs which is deemed to be a Potential Change of Control
by the Board of Directors of the Company and the Board adopts a resolution to
the effect that a Potential Change of Control has occurred.


          (e) In the event that (i) Executive would otherwise be entitled to the
compensation and benefits described in Section 5 or 6(a) hereof (“Compensation
Payments”), and (ii) the Company determines, based upon the advice of tax
counsel, that, as a result of such Compensation Payments and any other benefits
or payments required to be taken into account under the Internal Revenue Code of
1986, as amended (the “Code”), Section 280G(b)(2) (collectively, “Parachute
Payments”), any of such Parachute Payments would be reportable by the Company as
an “excess parachute payment” under Code Section 280G, such Compensation
Payments shall be reduced to the extent necessary to cause the aggregate present
value (determined in accordance with Code Section 280G and applicable
regulations promulgated thereunder) of the Executive's Parachute Payments to
equal 2.99 times the “base amount” as defined in Code Section 280G(b)(3) with
respect to such Executive. However, such reduction in the Compensation Payments
shall be made only if, in the opinion of such tax counsel, it would result in a
larger Parachute Payment to the Executive than payment of the unreduced
Parachute Payments after deduction in each case of tax imposed on and payable by
the Executive under Section 4999 of the Code (“Excise Tax”). The value of any
non-cash benefits or any deferred payment or benefit for purposes of this
paragraph shall be determined by a firm of independent auditors selected by the
Company.






--------------------------------------------------------------------------------




          (f) The parties hereto agree that the payments provided under Section
6(a) above are reasonable compensation in light of Executive's services rendered
to the Company and that neither party shall assert that the payment of such
benefits constitutes an “excess parachute payment” within the meaning of
Section 280G(b)(1) of the Code.


          (g) Unless the Company determines that any Parachute Payments made
hereunder must be reported as “excess parachute payments” in accordance with
Section 6(e) above, neither party shall file any return taking the position that
the payment of such benefits constitutes an “excess parachute payment” within
the meaning of Section 280G(b)(1) of the Code.


     7. Non-Competition. Executive agrees that during the Term and for a period
of four months from the date of the termination of Executive's employment with
the Company pursuant to Sections 4(b), 4(c), 4(d), 4(e) or 6 herein or for any
other reason that results in the Executive being entitled to the benefits
described in Section 5, he will not, directly or indirectly, compete with the
Company by providing to any company that is in a “Competing Business” services
substantially similar to the services provided by Executive at the time of
termination. Competing Business shall be defined as any business that engages,
in whole or in part, in the manufacturing or marketing of activewear apparel in
the United States of America (the “Restricted Territory”), and Executive's
employment function or affiliation is directly or indirectly in such business of
activewear apparel manufacturing or marketing.


     8. Non-Solicitation. For a period of two years after the later of the
expiration of the Term or the termination or cessation of his employment with
the Company for any reason whatsoever, Executive shall not, on his own behalf or
on behalf of any other person, partnership, association, corporation, or other
entity, (a) solicit or in any manner attempt to influence or induce any employee
of the Company or its subsidiaries or affiliates (known by the Executive to be
such) to leave the employment of the Company or its subsidiaries or affiliates
(other than through general advertisements not directed at any particular
employee or group of employees), nor shall he use or disclose to any person,
partnership, association, corporation or other entity any information obtained
while an employee of the Company concerning the names and addresses of the
Company's employees, or (b) solicit, entice or induce any customer or supplier
of the Company (or any actively sought customer or supplier of the Company) at
the time of such expiration or termination for or on behalf of any Competing
Business in the Restricted Territory.


     9. Non-Disclosure of Trade Secrets. During and prior to the Term of this
Agreement, Executive has had access to and became familiar with and will have
access to and become familiar with various trade secrets and proprietary and
confidential information of the Company and its affiliates, including, but not
limited to, processes, computer programs, compilations of information, records,
sales procedures, customer requirements, pricing techniques, customer lists,
methods of doing business and other confidential information (collectively,
referred to as “Trade Secrets”) which are owned by the Company and/or its
affiliates and regularly used in the operation of its or their business, and as
to which the Company and/or its affiliates take precautions to prevent
dissemination to persons other than certain directors, officers and employees.
Executive acknowledges and agrees that the Trade Secrets (1) are secret and not
known in the industry; (2) give the Company and/or its affiliates an advantage
over competitors who do not know or use the Trade Secrets; (3) are of such value
and nature as to make it reasonable and necessary to protect and preserve the
confidentiality and secrecy of the Trade Secrets; and (4) are valuable, special
and unique assets of the Company and/or its affiliates, the disclosure of which
could cause substantial injury and loss of profits and goodwill to the Company
and/or its affiliates. Executive may not use in any way or disclose any of the
Trade Secrets, directly or indirectly, either during the Term or at any time
after the expiration of the Term or the termination of Executive's employment
with the Company for any reason whatsoever, except as required in the course of
his employment under this Agreement, as required in connection with a judicial
or administrative proceeding, or if the information becomes public knowledge
other than as a result of an unauthorized disclosure by the Executive. All
files, records, documents, information, data and similar items relating to the
business of the Company and/or its affiliates, whether prepared by Executive or
otherwise coming into his possession, will remain the exclusive property of the
Company and/or its affiliates (as the case may be) and may not be removed from
the premises of the Company under any circumstances without the prior written
consent of the Board of Directors of the Company and/or its affiliates (as the
case may be) (except in the ordinary course of business during Executive's
period of active employment under this Agreement), and in any event must be
promptly delivered to the President or Chief Executive Officer of the Company
upon termination of Executive's employment with the Company. Executive agrees
that upon his receipt of any subpoena, process or other request to produce or
divulge, directly or indirectly, any Trade Secrets to any entity, agency,
tribunal or person, Executive shall timely notify and promptly hand deliver a
copy of the subpoena, process or other request to the Board of Directors of the
Company. For this purpose, Executive irrevocably nominates and appoints the
Company (including any attorney retained by the Company), as his true and lawful
attorney-in-fact, to act in Executive's name, place and stead to perform any act
that Executive might perform to defend and protect against any disclosure of any
Trade Secrets. The rights granted to the Company and/or its affiliates in this
Section 9 are intended to be in addition to and not in replacement of any
protection of trade secrets provided by equity, any statute, judicially created
law or other agreement.


     10. Remedies. In the event that Executive violates any of the provisions of
Sections 7, 8 or 9 hereof (the “Protective Covenants”) or fails to provide the
notice required by Section 4(d) hereof, in addition to any other remedy that may
be available at law, in equity or hereunder, the Company shall be entitled to
receive from Executive the profits, if any, received by Executive upon exercise
of




--------------------------------------------------------------------------------




any Company granted stock options or incentive stock awards or upon lapse of the
restrictions on any grant of restricted stock to the extent such options or
rights were exercised, or such restrictions lapsed, subsequent to the
commencement of the six-month period prior to the termination of Executive's
employment. In addition, Executive acknowledges and agrees that any breach of a
Protective Covenant by him will cause irreparable damage to the Company and/or
its affiliates, the exact amount of which will be difficult to determine, and
that the remedies at law for any such breach will be inadequate. Accordingly,
Executive agrees that, in addition to any other remedy that may be available at
law, in equity or hereunder, the Company, and/or its affiliates shall be
entitled to specific performance and injunctive relief, without posting bond or
other security, to enforce or prevent any violation of any of the Protective
Covenants by him.


     11. Severability. The parties hereto intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. The provisions
of this Agreement are severable. The covenants on the part of the Executive
contained in the Protective Covenants shall be construed as independent
covenants and agreements of the Executive, independently supported by good and
adequate consideration, shall be construed independently of the other provisions
in this Agreement and shall survive this Agreement. The existence of any claim
or cause of action of Executive against the Company or any of its affiliates,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company or its affiliates of the covenants of
Executive contained in this Agreement. The parties in no way intend to include a
provision that contravenes public policy. Therefore, if any of the provisions,
clauses, sentences, or paragraphs, or portions (“provisions”) of this Agreement
is unlawful, against public policy, or otherwise declared void or unenforceable,
such provision shall be deemed excluded from this Agreement, which shall in all
other respects remain in effect. Furthermore, in lieu of such illegal, invalid
or unenforceable provision, there shall be added as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable. If any Court
should construe any portion of this Agreement to be too broad to prevent
enforcement to its fullest extent then such portion shall be enforced to the
maximum extent that the Court finds reasonable and enforceable.


     12. Compliance With Section 409A. Notwithstanding any other provision of
this Agreement, to the extent applicable, this Agreement is intended to comply
with Section 409A of the Code and the regulations (or similar guidance)
thereunder and to permit compensation to be paid under this Agreement to be
exempt from or comply with Section 409A. To the extent any provision of this
Agreement is contrary to or fails to address the requirements of Section 409A of
the Code, this Agreement shall be construed and administered as necessary to
comply with such requirements. Neither the Company nor its affiliates,
subsidiaries or related entities, nor any of the Company's or such entities'
directors, officers or agents will be liable to Executive or anyone else if the
Internal Revenue Service or any court or other authority determines that any
payments or benefits to be provided under this Agreement are subject to taxes,
penalties or interest as a result of failing to comply with or be exempt from
Section 409A.


     13. Miscellaneous.


          a. Notices. Any notices, consents, demands, requests, approvals and
other communications to be given under this Agreement by either party to the
other must be in writing and must be either (i) personally delivered,
(ii) mailed by registered or certified mail, postage prepaid with return receipt
requested, (iii) delivered by reputable overnight express delivery service or
reputable same-day local courier service, or (iv) delivered by telex or
facsimile transmission, with confirmed receipt, to the address set forth below,
or to such other address as may be designated by the parties from time to time
in accordance with this Section 13(a):


If to the Company:
Delta Apparel, Inc.
322 South Main Street
Greenville, SC 29601
Attention: Vice President and Chief Human Resources Officer
Fax No.: 864 232 5199


If to Executive:
Steven E. Cochran
5239 Brooke Farm Dr.
Dunwoody, GA30338


               Notices delivered personally or by overnight express delivery
service or by local courier service are deemed given as of actual receipt.
Mailed notices are deemed given three (3) business days after mailing. Notices
delivered by telex or facsimile transmission are deemed given upon receipt by
the sender of the answer back (in the case of a telex) or transmission
confirmation (in the case of a facsimile transmission).






--------------------------------------------------------------------------------




          b. Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or written, between the parties with respect to the
subject matter of this Agreement and contains all of the covenants and
agreements between the parties with respect to the subject matter of this
Agreement.


          c. Modification. No change or modification of this Agreement is valid
or binding upon the parties, nor will any waiver, termination or discharge of
any term or condition of this Agreement be so binding, unless confirmed in
writing and signed by the parties to this Agreement.


          d. Governing Law and Venue. The parties acknowledge and agree that
this Agreement and the obligations and undertakings of the parties under this
Agreement will be performable in Georgia. This Agreement is governed by, and
construed in accordance with, the laws of the State of Georgia without giving
consideration to the conflict of laws provisions thereof. Subject to the terms
of Section 14, below, if any action is brought to enforce or interpret this
Agreement, the parties consent to the jurisdiction and venue of the Federal
District Court for the Northern District of Georgia and any state or superior
court located in Fulton or Gwinnett Counties, Georgia.


          e. Enforcement. Executive agrees that upon Executive's violation or
threatened violation of any of the provisions of this Agreement, the Company
shall, in addition to any other rights and remedies available to it, at law, in
equity, or otherwise, be entitled to specific performance and injunctive relief
including, without limitation, an injunction to be issued by any court of
competent jurisdiction enjoining and restraining Executive from committing any
violation or threatened violation of the provisions of this Agreement and
Executive consents to the issuance of such injunction without the necessity of
bond or other security in the event of a breach or threatened breach by him of
this Agreement. Furthermore and notwithstanding anything to the contrary in this
Agreement, the Company shall, in addition to any other rights or remedies
available to it, at law, in equity, or otherwise, be entitled to reimbursement
of court costs, reasonable attorneys' fees, and any other expenses reasonably
incurred by it or its affiliates as a result of a breach or threatened breach of
this agreement by Executive.
 
          f. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement, and all of which, when taken together, shall be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for any purpose
whatsoever.


          g. Costs. Except as provided in Section 13(e) above or except as
provided below, if any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, each party shall bear its own costs and
expenses (including, without limitation, attorneys' fees); provided, however,
that in the event Executive incurs costs or expenses in connection with
successfully enforcing this Agreement following a Change of Control, the Company
shall reimburse the Executive for all such reasonable costs and expenses
(including, without limitation, attorneys' fees).


          h. Estate. If Executive dies prior to the expiration of the term of
employment or during a period when monies are owing to him, any monies that may
be due him from the Company under this Agreement as of the date of his death
shall be paid to his estate as and when otherwise payable.


          i. Assignment. The rights, duties and benefits to Executive hereunder
are personal to him, and no such right, duty or benefit may be assigned by him
without the prior written consent of the Company. The rights and obligations of
the Company shall inure to the benefit and be binding upon it and its successors
and assigns, which assignment shall not require the consent of Executive.


          j. Binding Effect. This Agreement is binding upon and shall inure to
the benefit of the parties hereto, their respective executors, administrators,
successors, personal representatives, heirs and assigns permitted under
subsection 13(i) above.


          k. Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person or entity (other
than affiliates of the Company as provided herein) any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.


          l. Waiver of Breach. The waiver by the Company or Executive of a
breach of any provision of this Agreement by Executive or the Company may not
operate or be construed as a waiver of any subsequent breach.


          m. Construction. The parties agree that this Agreement was freely
negotiated among the parties and that Executive has had the opportunity to
consult with an attorney in negotiating its terms. Accordingly, the parties
agree that this Agreement shall not be construed in favor of any party or
against any party. The parties further agree that the headings and subheadings
are for convenience of the parties only and shall not be given effect in the
construction of this Agreement.




--------------------------------------------------------------------------------




14. Arbitration. Any claim, dispute or controversy arising under this Agreement
will be subject to arbitration, and before commencing any court action, the
parties agree that they will arbitrate all such claims, disputes and
controversies and such arbitration will occur in Atlanta, Georgia according to
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association and the Federal Arbitration Act, 9 U.S.C. §1, et seq.
The arbitrators will be authorized to award both liquidated and actual damages
as well as injunctive relief, but no punitive damages. The arbitrator's award
will be binding and conclusive upon the parties, subject to 9 U.S.C. §10. Each
party has the right to have the award made the judgment of a court of competent
jurisdiction.


     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
 
 
 
 
 
 
DELTA APPAREL, INC.
 
 
 
 
 
 
 
By:
 
 /s/ Martha M. Watson
 
 
 
Name:
 
 
Martha M. Watson
 
 
 
Title:
 
Vice President and Chief Human Resources Officer
 
 
 
 
 
 
 
 
 
“Executive”
 
 
 
 
 
 
 
 
 
By:
 
 /s/ Steven E. Cochran
 
 
 
Name:
 
 
Steven E. Cochran
 
 
 
Title:
 
President of Delta Activewear
 









